Citation Nr: 9935018	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for fibrositis with low 
back pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from July 
1972 to March 1973, and from December 1979 to February 1980.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied the veteran's 
claim requesting a higher rating for his fibrositis with low 
back pain, rated as 10 percent disabling.  The RO also 
denied, among others, his claim for service connection for 
herniated disc disease of the lumbosacral spine.  He appealed 
to the Board of Veterans' Appeals (Board).  In December 1996, 
the Board remanded his claims to the RO for consideration of 
additional evidence that he had submitted directly to the 
Board, after certification of his appeal, without waiving his 
right to have the evidence initially considered by the RO.  
See 38 C.F.R. § 20.1304.  After considering the additional 
evidence, the RO continued to deny his claims, and returned 
his appeal to the Board for further appellate consideration.  
The Board issued a decision in June 1998 also denying his 
claims, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court)-formerly the United States Court 
of Veterans Appeals.

In April 1999, during the pendency of the appeal to the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the portion of the Board's decision that denied 
an increased rating for the fibrositis with low back pain, 
and remand this issue for further development and 
readjudication.  The parties also indicated that the veteran 
was withdrawing his appeal concerning the claim for service 
connection for herniated disc disease of the lumbosacral 
spine.  The Court granted the joint motion in a May 1999 
order.  The case has since been returned to the Board for 
compliance with the directives of the joint motion.



REMAND

The joint motion indicated that the veteran should undergo a 
VA orthopedic examination to assess the current severity of 
his low back disability-to include consideration of the 
extent of any additional functional impairment due to pain, 
painful motion, limited or excess movement, weakness, excess 
fatigability, and incoordination, particularly during times 
when his symptoms are most prevalent ("flare ups").  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The results of this 
examination will give VA adjudicators a clearer picture of 
the overall severity of his disability and greatly assist in 
determining whether he is entitled to a rating higher than 10 
percent.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Additionally, the joint motion noted that the Board failed to 
address the issue of whether the RO committed clear and 
unmistakable error (CUE) in reducing the veteran's benefits 
in 1992, an issue that the parties have agreed the veteran 
attempted to raise in 1997.  Because the Board lacks 
jurisdiction to consider an issue raised before, but not 
considered by, the RO, the Board normally refers such an 
issue to the RO for any and all appropriate action.  In this 
case, however, because a favorable decision on the CUE claim 
could well impact the increased rating claim, the Board finds 
that the CUE claim is inextricably intertwined with the 
increased rating issue currently on appeal, see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); hence, the two issues 
should be considered together.  

Accordingly, the case hereby is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to assess 
the present severity of his fibrositis 
with low back pain.  All indicated tests 
must be completed and all clinical 
findings, to include range of motion 
studies, expressed in degrees, should be 
reported in detail.  The examiner should 
also provide standard or normal range of 
low back motion for comparison purposes.  
It is imperative that the physician 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of the joint 
motion and this REMAND.  In assessing the 
severity of the veteran's disability, 
the examiner should indicate whether 
there is evidence of additional 
functional loss due to pain/painful 
motion, weakness, fatigability, or 
incoordination, to include during 
"flare-ups," and, if so, should attempt 
to quantify the degree of such functional 
impairment in terms of additional degrees 
of lost motion.  The examiner also 
should, to the extent possible, 
distinguish the symptoms that are 
attributable to the service-connected 
disability from those that are 
attributable to conditions that are not 
service connected.  The examiner must set 
forth all examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed (citing, if necessary, to 
specific evidence in the record) in a 
typewritten report.

2.  The RO should review the examination 
report to determine if it is in compliance 
with the joint motion and this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should adjudicate the 
claim of clear and unmistakable error 
(CUE) in the reduction in the rating for 
the low back disability from 20 to 10 
percent, effective June 1, 1992.  The RO 
should then adjudicate the claim for a 
higher rating for the service-connected 
fibrositis with low back pain.  Each 
claim should be considered on the basis 
of all relevant evidence of record, as 
well as all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the joint 
motion and this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, then 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) on the increased rating claim 
(and be afforded the applicable 
opportunity to respond) and/or be 
provided notification of the denial of 
the CUE claim, as appropriate.  The 
veteran and his representative are hereby 
reminded that appellate review of any 
issue not currently in appellate status, 
such as the CUE claim, may be obtained 
only if a timely notice of disagreement, 
and, following the issuance of a 
statement of the case (SOC), a timely 
substantive appeal, are filed.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












